Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission File Number: 1-16349 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-3284631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 230 Broadway E. Lynnfield, Massachusetts 01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares outstanding of our only class of common stock as of August 09, 2007: 6,256,681 Page 1 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES Page 2 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, March 31, 2007 2007 Assets Current Assets Cash and cash equivalents $ 4,882,932 $ 5,498,259 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 4,174,405 4,336,234 Note receivable (current) 8,533 8,561 Loans receivable from registered representatives (current) 541,167 470,492 Prepaid income taxes - 35,078 Marketable securities, at market value 144,256 206,530 Investment (short term) 1,432,048 745,315 Prepaid expenses 333,868 482,882 11,692,209 11,958,351 Property and equipment, net 1,359,064 1,396,793 Long Term Investments Loans receivable from registered representatives 156,724 191,305 Note receivable 747,617 747,617 Equity investments, at cost 190,000 190,000 Investments 495,423 1,169,606 Cash surrender value life insurance policies 296,928 275,201 1,886,692 2,573,729 Other Assets Other assets 70,127 72,199 Deferred tax asset, net 866,352 889,128 936,479 961,327 TOTAL ASSETS $ 15,874,444 $ 16,890,200 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 759,771 $ 773,636 Accrued expenses 747,820 1,871,694 Notes payable 353,637 838,358 Unearned revenues 87,546 100,363 Commissions payable 3,053,684 3,049,900 Income taxes payable 42,406 - Securities sold, not yet purchased, at market value 65 711 5,044,929 6,634,662 Long-Term Liabilities Total liabilities $ 5,044,929 $ 6,634,662 Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,257,434 issued and 6,253,549 outstanding at June 30,2007; 6,209,421 issued and 6,205,536 outstanding at March 31 2007 . 62,574 62,094 Additional paid-in capital 9,820,034 9,721,749 Retained earnings 935,072 468,506 less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 41,970 33,324 Total stockholders' equity 10,829,515 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 15,874,444 $ 16,890,200 The accompanying notes are an integral part of these consolidated financial statements. Page 3 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Revenues Commission $ 19,708,113 $ 17,458,902 Advisory fees 2,188,284 1,568,429 Other fee income 129,819 66,397 Marketing revenue 494,558 324,414 Other income 184,030 Total Revenue 22,748,795 19,602,172 Commission and advisory fees expenses 18,325,414 15,815,220 Gross profit Operating expenses: Advertising 267,494 269,627 Communications 65,767 Total Selling Expenses 446,497 Compensation and benefits 1,980,591 2,716,025 Regulatory, legal and professional 606,304 1,202,340 Occupancy 305,111 234,006 Other administrative expenses 251,611 332,604 Interest expense 25,644 8,032 Total Administrative Expenses 3,169,261 4,493,007 Total Operating Expenses Operating Income (Loss) Income (loss) before taxes 807,623 (1,041,449) (Provision) benifitfor income taxes 443,827 Net Income (Loss) $ 466,566 $ (597,622) Earnings per common share: Basic earnings per common share $0.08 ($0.10) Diluted earnings per common share $0.08 ($0.10) Share data: Weighted average shares used in basic earnings per common share calculations 6,011,332 5,799,998 Incremental shares from assumed exercise of stock options 156,504 141,243 Weighted average shares used in diluted earnings per common share calculations 6,167,836 5,941,241 See Notes to Condensed Consolidated Financial Statements. Page 4 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) Common Amount Additional Comprehensive Retained Treasury Accumulated Stock Paid-In Income Earnings Stock Other Shares Capital (Deficit) Comprehensive Total Income (Loss) Balance at April 01, 2006 5,794,246$ 57,942 $ 8,740,780 - $ 1,797,789 $ (30,135) $ 19,707 $ 10,586,083 Stock based compensation 337,226 3,373 649,639 653,012 Comprehensive income: Net (loss) (597,622) (597,622) Other Comprehensive Income: Unrealized gain on securities: Unrealized holding gains arising during (1,374) period no tax effect No reclassification adjustment required - Other Comprehensive Income (1,374) (1,374) Comprehensive Income (598,996) (598,996) Dividend payment to shareholders (245,218) (245,218) Balance at June 30,2006 6,131,472 $ 61,315 $ 9,390,419 - $ 954,949 $ (30,135) $ 18,333 $ 10,394,811 Balance at April 01, 2007 6,209,421 $ 62,094 $ 9,721,749 - $ 468,506 $ (30,135) $ 33,324 $ 10,255,538 Stock based compensation 48,013 480 98,285 98,765 Comprehensive income: Net income 466,566 466,566 Other Comprehensive Income: Unrealized gain on securities: Unrealized holding gains arising during 8,646 period no tax effect No reclassification adjustment required - Other Comprehensive Income 8,646 8,646 Comprehensive Income 475,212 475,212 Balance at June 30,2007 6,257,434 $62,574 $9,820,034 - $935,075 $(30,135) $ 41,970 $10,829,515 See Notes to Condensed Consolidated Financial Statements. Page 5 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Cash flows from operating activities: Net income (loss) $ 466,566 $ (597,622) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 93,071 60,343 Amortization U.S. Treasury Notes (3,495) - Change in deferred taxes 22,776 52,007 Stock Based Compensation 59,943 624,025 Market Adjustment Cash surrender value life insurance policy (3,506) 3,241 Stock option compensation - 26,935 Change in marketable securities 61,628 (68,155) (Loss) on investment (409) - Change in operating assets and liabilities Decrease in accounts receivable 161,829 1,096,851 Decrease (Increase) in prepaid expenses and other assets 151,086 (45,117) Decrease (increase) in prepaid income taxes and payable 77,484 (856,534) Loans receivable from registered representatives (36,094) (87,635) (Decrease) in accounts payable (13,865) (582,143) (Decrease) increase in accrued expenses (1,123,874) 422,638 Increase (decrease) in commissions payable 3,784 (255,310) (Decrease) in unearned revenues (12,817) (18,188) Net cash used in operating activities (95,893) (224,664) Cash flows from investing activities: Purchases of property and equipment (55,342) (115,114) (Payments) Cash Surrender Value life insurance policy (18,221) (18,221) Changes in Note Receivable 28 (10,252) Net cash used in investing activities (73,535) (143,587) Page 6 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JUNE 30, 2(CONTINUED) (UNAUDITED) Three Months Ended June 30, Cash flows from financing activities: Payment of Note Payable (484,721) (46,740) Payment of dividends - (245,218) Exercise of stock options 38,822 2,052 Net cash used in financing activities (445,899) (289,906) Net Decrease in cash and cash equivalents (615,327) (658,157) Cash and cash equivalents, in the beginning of the period 5,498,259 7,718,682 Cash and cash equivalents,at the end of the period $4,882,932 $ 7,060,525 Supplemental disclosures of cash flow information: Interest paid 25,644 8,032 Income taxes paid 235,825 360,700 See Notes to Condensed Consolidated Financial Statements. Page 7 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2007 (UNAUDITED) NOTE 1. ORGANIZATION, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES ORGANIZATION: Incorporated in July 1995, Investors Capital Holdings, Ltd. ("ICH") is a financial services holding company that operates in two segments of the financial services industry through its subsidiaries, Investors Capital Corporation (ICC) (doing business as Investors Capital Advisors, ICA, as a registered investment advisor), Eastern Point Advisors, Inc. (EPA), ICC Insurance Agency, Inc. and Investors Capital Holdings Securities Corporation (ICH Securities). These two segments comprise (1) broker-dealer services in support of trading in securities, including provision of market information, Internet on-line trading, portfolio tracking and records management, and (2) investment advisory services including asset management. These products and services are offered throughout the United States primarily through our network of independent registered representatives. ICH Securities was formed in March 2005 to hold cash, cash equivalents, interest income and dividend income for ICH. BASIS OF PRESENTATION: The accompanying unaudited condensed consolidated financial statements of Investors Capital Holdings, Ltd. and its subsidiaries (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q. In the opinion of management, these financial statements contain all of the adjustments necessary for a fair presentation of the results of these interim periods. Certain footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted, although the Company believes the disclosures in these financial statements are adequate to make the information presented not misleading. Operating results for the three-month period ending June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending March 31, 2008. The balance sheet at March 31, 2007 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. These unaudited condensed consolidated financial statements should be read in conjunction with the Company's annual audited financial statements included in the Company's report on Form 10-K for the fiscal year ended March 31, 2007 filed with the Securities and Exchange Commission (the SEC). USE OF ESTIMATES AND ASSUMPTIONS: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. RECLASSIFICATIONS: Certain amounts in the prior periods have been reclassified to remain consistent with the current fiscal year financial statement presentation. SIGNIFICANT ACCOUNTING POLICIES: Revenue Recognition Company revenue recognition policies are summarized below. These policies are maintained in compliance with SEC Staff Accounting Bulletin ("SAB") 104 "Revenue Recognition in Financial Statements". Mutual Funds/Variable Annuities . Revenue from the sale of mutual funds and variable annuities is recognized as of the date the check and application is accepted by the investment company. Page 8 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 Trading. The Company earns commissions through stock purchase and sale transactions, mutual fund purchases, government and corporate bonds transactions, fee-based managed accounts and ticket charges. The Company also earns revenue in the form of 12b-1 fees and interest on account balances. The earnings process is substantially complete at trade date in accordance with the rules of the National Association of Securities Dealers (NASD) and the SEC. The Company also receives credit for clearing charge adjustments that are netted against any clearing charges the Company may incur for the period. These adjustments are recognized as income in the period received unless otherwise noted by the clearing firm. Unrealized gains and losses are recorded at the time that the Company reconciles its trading positions with the market value. The unrealized gains or losses are adjusted to market until the position is settled or the trade is cancelled. Advisory Fees. Our managed accounts advisory fees are based on the amount of assets managed per agreement between the adviser and the advisers client. These revenues are recorded quarterly as and when billed, and any portion remaining uncollected at the end of the subsequent quarter is charged against earnings at that time. The Company ceased providing advisory services to mutual funds effective October 18, 2005. Prior thereto, advisory fees relating to the management of mutual funds were based on average daily net fund assets as specified in the Companys advisory agreement and disclosed in the funds prospectuses. These fees were recognized monthly based on the fund Trustees administrative fee report detailing the amounts that were earned for the month. The Company elected to waive certain of these fees to allow for one of the funds to maintain its ceiling on administrative expenses. Per agreement with the trustee of the funds, the waived fees were subject to a three-year recovery period, at the end of which any uncollected fees were permanently waived and, consequently, charged against earnings. The Companys successor as fund adviser has agreed to pay to the Company all such waived amounts with interest. See Note 5. Note Receivable. Administration Fees. Administration fees for services rendered to the Companys representatives respecting annual NASD license renewals and E&O insurance are recognized as revenue upon registration of the representative with NASD and listing of the registered representative with the E&O insurance carrier. The funds received from the registered representative are initially recorded as unearned revenue. The amounts, if any, collected in excess of the E & O insurance premium and/or fees due NASD are recognized as revenue. Fees collected to maintain books and records are deferred and recognized ratably throughout the year. Marketing Revenue. Revenue from marketing associated with product sales is recognized quarterly based on production levels. Marketing event revenues are recognized at the commencement of the event offset by its costs. Accounts Receivable  Allowance for Doubtful Accounts Our policies for determining whether a receivable is considered uncollectible are as follows. Loans to representatives . We perform periodic credit evaluations and provide allowance based on our assessment of specifically identified unsecured receivables and other factors, including the representative's payment history. Once it is determined that it is both probable that a loan has been impaired and the amount of loss can reasonably be estimated, the portion of the loan balance estimated to be uncollectible is so classified and written off. See Note 6. Loans to Representatives. Advisory fees from mutual funds. Effective October 18, 2005, the Company no longer provides advisory services to mutual funds. Prior thereto, as disclosed in the respective mutual funds' prospectuses, the Company attempted to recoup waived advisory service fees within a three-year period. If management believed that the likelihood of collecting such a receivable within the three-year period was doubtful, the Company provided for an allowance. Determinations whether to write off such fees were made annually. By agreement, the Company is entitled to payment of all uncollected waived advisory fees by the successor fund adviser. Trade receivables . As prescribed by the SEC, trade receivables usually settle within three days. If a trade error results, the Company pursues remedies to collect on the trade error. The Company does not record a receivable resulting from a trade error that is in litigation or whose outcome is otherwise not reasonably determinable. In such a case, the Company applies any proceeds from settlements or insurance against any trade losses incurred. Income Taxes The Company provides for income taxes at the end of each interim period based on the estimated effective tax rate for the full fiscal year. Cumulative adjustments to the tax provision are recorded in the interim period in which a change in the estimated annual effective rate is determined. Page 9 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 RECENTLY ISSUED ACCOUNTING STANDARDS: In June 2006, the FASB issued Interpretation No. 48, "Accounting for Uncertainty in Income Taxes" (FIN 48), which clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with SFAS No. 109, "Accounting for Income Taxes." FIN 48 establishes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company has adopted FIN 48 as of April 1, 2007. Management conducted an analysis as to the financial impact of FIN 48 and concluded that FIN 48 will not have a material impact on its consolidated financial statements. In June 2006, the Emerging Issues Task Force issued EITF 06-5, "Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4, Accounting for Purchases of Life Insurance". This EITF discusses whether a policyholder should consider any additional amounts included in the contractual terms of the insurance policy other than the cash surrender value in determining the amount that could be realized under the insurance contract in accordance with Technical Bulletin 85-4 and whether a policyholder should consider the contractual ability to surrender all of the individual-life policies (or certificates in a group policy) at the same time in determining the amount that could be realized under the insurance contract in accordance with Technical Bulletin 85-4. The Task Force reached a tentative conclusion that EITF 06-5 should be effective for fiscal years beginning after December 15, 2006. The Company has adopted EITF 06-5 as of April 1, 2007. Managementconducted an analysis and has determined there is no impact on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements." This new standard provides guidance for using fair value to measure assets and liabilities. The FASB believes SFAS No. 157 also responds to investors' requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. SFAS No. 157 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value but does not expand the use of fair value in any new circumstances. SFAS No. 157 will become effectivefiscal years beginning after November 15, 2007. The Company is continuing to evaluate the provisions of this standard and is not certain of the potential impact at this time. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities ("SFAS 159"), which provides companies with an option to report selected financial assets and liabilities at fair value. The objective of SFAS 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. SFAS 159 establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities and to more easily understand the effect of the companys choice to use fair value on its earnings. SFAS 159 also requires entities to display the fair value of the selected assets and liabilities on the face of the balance sheet. SFAS 159 does not eliminate disclosure requirements of other accounting standards, including fair value measurement disclosures in SFAS 157. This Statement is effective as of the beginning of an entitys first fiscal year beginning after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of Statement 157. Adoption of SFAS 159 is not expected to have a material impact on the Companys results of operations or financial position. NOTE 2. SEGMENT INFORMATION The Company makes disclosures about products and services, geographic areas, and major customers in accordance with SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information." The Company evaluates performance based on profit and loss from operations after income taxes. The Company accounts for inter-segment services and transfers as if the services or transfers were to third parties, that is, at current market prices. The Company's reportable segments are strategic business units that offer different services. They are managed separately because each business requires distinct marketing strategies and varied technological and operational support. The Company's reportable segments include broker/dealer and related services offered through ICC and asset management (investment advisory) services offered through ICA and EPA. ICC earns commissions as a broker for its customers in the purchase and sale of securities on major exchanges and other public markets. Asset management services generate recurring annual revenue from fees received on the management of customer accounts. EPA provided asset management and portfolio design services to two mutual funds until October 18, 2005, and provided money management services to a variety of investors through March 2006. ICAs primary mission is to offer clients investment advisory and asset management procedures grounded on sound investment principles of asset allocation, performance monitoring and portfolio rebalancing. To improve efficiency, EPA transitioned the bulk of its advisory services business to ICA over the 2 ½ year period ended March 31, 2006. Subsequent EPA operations have been limited to providing third-party advisory services and easing the conversion of representatives to ICAs investment advisory programs. Page 10 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 Under the guidelines of FAS 131 Disclosures about Segments of an Enterprise and Related Information, commencing with the quarter ended December 31, 2005, management reports its segments on a management approach whereby our business is presented in segments reflecting the way we make operating decisions and assess performance. Accordingly, ICA is now reported as part of the asset management services segment. Segments are currently reported based upon the services provided, whereas they were previously segmented according to legal entity. In presenting segment data, all corporate overhead items are allocated to the segments, and inter-segment revenue, expense, receivables and payables are eliminated. Currently it is impractical to report segment information using geographical concentration. Assets are allocated among ICH and its subsidiaries based upon legal ownership and the services provided. Total period-end assets are presented in this Note 2 on a stand-alone basis, i.e., without inter-company eliminations. Corporate items and eliminations are presented in the following table for the purpose of reconciling the stand-alone asset amounts to total consolidated assets. Three Months Ended June 30, 2007 2006 Inter-company eliminations $ (1,257,697) $ (1,152,360) Deferred income taxes - (478) Income Taxes - (20,354) Total Corporate items and eliminations $ (1,257,697) $ (1,173,192) Page 11 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 Segment reporting is as follows: Quarter Ended June 30, 2007 2006 Non-interest revenues: ICC brokerage services $ 20,267,673 $ 17,834,357 EPA, ICA asset management services 2,253,101 1,592,222 Total $ 22,520,774 $ 19,426,579 Revenues from transaction with other operating segments: ICC brokerage services $ 306,553 $1.046,117 EPA, ICA asset management services 34,061 93,444 Total $ 340,614 $1,139,561 Interest and dividend income,net: ICC brokerage services $ 192,444 $130,603 EPA, ICA asset management services 13,595 18,002 ICH 434 226 ICH Securities 21,548 26,762 Total $ 228,021 $ 175,593 Depreciation and amortization expenses: ICC brokerage services $ 92,380 $ 59,652 EPA, ICA asset management services 691 691 Total $ 93,071 $ 60,343 Income tax provision (benefit): ICC brokerage services $ 217,763 $(574,542) EPA, ICA asset management services 139,326 119,415 ICH (16,032) 11,300 Total $ 341,057 $ (443,827) Income (loss) : ICC brokerage services $ 297,900 $ (773,612) EPA, ICA asset management services 190,597 160,775 ICH (43,479) (11,527) ICH Securities 21,548 26,742 Total $ 466,566 $(597,622) Period end total assets: ICC brokerage services $12,192,562 $ 9,167,171 EPA, ICA asset management services 876,521 1,482,984 ICH 2,088,861 1,856,868 ICH Securities 1,974,197 3,112,516 Corporate items and eliminations (1,257,697) (1,173,192) Total $ 15,874,444 $14,446,347 NOTE 3. LITIGATION The Company typically is involved with various judicial, regulatory and arbitration proceedings concerning matters arising in connection with the conduct of its business. Massachusetts Proceedings By administrative complaint dated November 16, 2005, the Securities Division of the Secretary of the Commonwealth of Massachusetts brought an adjudicatory proceeding against the Company alleging violation of supervisory obligations under state securities laws in connection with certain past sales of equity-indexed annuities by a few independent representatives. In settling these proceedings on December 19, 2006, the Company agreed, among other things: to pay a $0.5 million administrative fine, to offer to reimburse losses and costs incurred by Massachusetts persons aged 75 or older in connection with the surrender, no later than December 31, 2007, of any equity-indexed annuities purchased through ICC or its representatives during 2004 or 2005, and to offer an additional payment to ensure that no amount invested in a surrendered EIA yielded less than 3%; and to pay an additional administrative fine equal to the extent, if any, that ICCs surrender-related payments total less than $0.5 million. Page 12 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 06/30/07 The Company does not anticipate, although there can be no assurances, that the total of said payments will exceed $1 million, of which $0.54 million had been expended as of June 30, 2007. The Company will not be permitted to utilize proceeds from insurance policies to cover payments that will be made pursuant to the settlement. Other Proceedings At June 30, 2007, the Company was the co-defendant in various other lawsuits other than the Massachusetts Proceedings. Management believes, based on currently available information, that the results of such proceedings, in the aggregate, will not have a material adverse effect on the firm's financial condition. The Company has Errors and Omissions ("E&O") insurance to protect itself from potential damages and/or legal costs associated with the aforementioned lawsuits and, as a result, in the majority of cases the Companys exposure is limited to between $75,000 and $100,000 per case, subject to policy limitations and exclusions. In accordance with Financial Accounting Standards Board ("FASB") Statement No. 5, "Accounting for Contingencies", the Company had accrued expenses of approximately $0.67 million for the quarter ended June 30, 2007 related to legal fees and estimated probable settlement costs relating to the Company's defense in various lawsuits. NOTE 4. STOCK BASED COMPENSATION On April 1, 2006, the Company adopted Statement of Financial Accounting Standard (SFAS) No. 123(R),  Share-Based Payment , which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair value over the requisite service period. The adoption of this statement did not have a material impact on the Companys consolidated financial statements for prior periods because the Company adopted the fair value recognition provisions of SFAS No. 123 effective September 28, 2002 using the modified prospective application transition method within the provisions of SFAS No. 148, Accounting for Stock-Based Compensation - Transition and Disclosure. Stock Options Prior to the adoption of SFAS 123(R), the Company had granted options and had reported as a footnote disclosure the pro forma effect if we had reported an expense under the guidelines of SFAS No. 123. There was no stock option expense for the quarters ended June 30, 2007 and 2006.
